Citation Nr: 1328071	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  09-02 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to December 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2008 rating decision in which the RO denied service connection for PTSD.  In June 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2009.

This case was previously before the Board in January 2012, at which time the issues on appeal, which were remanded for further development, were characterized as entitlement to service connection for posttraumatic stress disorder (PTSD), and whether new and material evidence to reopen a claim for service connection for depression has been received.

As the evidence of record suggests multiple psychiatric diagnoses, the Board had expanded the claim relating to depression to include any psychiatric disorder other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)(the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Upon further review, the Board also finds that the claim previously characterized as a request to reopen should be characterized as an original claim for service connection.  Review of the Veteran's claims file indicates that the Veteran was initially denied service connection for depression in a June 2010 rating decision; he filed an NOD later that month.  Following issuance of a March 2011 SOC, continuing the denial, the Veteran filed a statement of disagreement in May 2011.  In accordance with the duty to construe pleadings liberally, the Board has construed the May 2011 statement as a timely-filed substantive appeal (in lieu of a VAF-9).  See Szemraj v. Principi, 357 F.3d 1370 (2004).  The Board's recharacterization of this claim is not prejudicial to the Veteran, as he no longer has to overcome the procedural hurdle of submitting new and material evidence.  Moreover, as noted below, this claim is being remanded for RO development and adjudication.

The Board notes that the Veteran's original VA claims file has been lost, and that the current file is a rebuilt one.  The Board has reviewed the Veteran's existing paper claims file and the folder maintained in the Virtual VA paperless claims processing system.  

The Board's decision on the claim for service connection for PTSD is set forth below.  The claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the remand following the order; this matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim for service connection for PTSD have been accomplished.

2.  Although the record reflects assessments of PTSD, the weight of the competent, persuasive evidence establishes that the Veteran does not meet the diagnostic criteria for PTSD and has not met them at any point pertinent to this appeal.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).



I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 have been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339(Fed.  Cir.  2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, in a February 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also contained general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The May 2008 rating decision reflects the initial adjudication of the claim after issuance of the February 2008 letter. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  As mentioned above, the Veteran's original VA claims file has been lost, and the current file is a rebuilt one.  A formal finding of unavailability of the Veteran's service treatment records was made pursuant to the January 2012 Board remand, and the Veteran was notified of such in an October 2012 letter.  Pertinent medical evidence associated with the claims file consist of private and VA treatment records, as well as a January 2011 VA PTSD examination report.  Also of record and considered in connection with the appeal are the various written statements from the Veteran, and from his representative, on his behalf.  

The Board is satisfied that the development ordered in the January 2012 remand has been accomplished.  In addition to notifying the Veteran of the unavailability of his service records, the RO obtained updated VA medical records and invited the Veteran to submit additional evidence in support of his claim.  The Board finds that no further action in this appeal, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through identified notice, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II. Analysis

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

In this case, however, the Veteran has not met the first essential criterion for service connection for PTSD-medical diagnosis of the disorder in accordance with the applicable diagnostic criteria.  As such, further discussion of the recent revisions to 38 C.F.R. § 3.304 is unnecessary.

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

Considering the pertinent evidence in light of the above, the Board finds that the weight of the competent, persuasive medical evidence establishes that the Veteran does not meet the diagnostic criteria for PTSD.  Therefore, the claim must be denied.

As mentioned above, a formal finding of unavailability of the Veteran's service treatment records was made by the RO pursuant to the January 2012 Board remand, and the Veteran was so notified in an October 2012 letter. 

Of record are December 2007 and January 2008 letters from private physicians stating that the Veteran has a diagnosis of PTSD and cocaine dependence, in remission.  No reference is made to the Veteran's military service.

VA treatment notes, dated June 2009 and July 2009, reflect that the Veteran participated in PTSD group therapy sessions, but that his diagnoses were depressive disorder, NOS (not otherwise specified), and SUD (substance use disorder(s)).  Another July 2009 VA treatment note indicates that the Veteran suffers from "symptoms of depression NOS; some reported symptoms of post-traumatic stress."

In January 2010, the Veteran underwent a VA examination for mental disorders other than PTSD, in connection with a non-service connected pension claim, during which he was diagnosed with a mood disorder, NOS.

In January 2011, the Veteran underwent a VA examination for PTSD, by the same examiner who conducted the January 2010 examination.  The examiner recounted the Veteran's claimed in-service stressors, and specifically considered all the criteria necessary for a diagnosis of PTSD.  Following examination of the Veteran and an in-depth discussion of the records of evidence, the examiner found no evidence of a diagnosis of PTSD and no indication that the Veteran's claimed exposure to stressors in service had been linked to his psychiatric symptoms.  

The January 2011 VA examiner explained that the Veteran did not meet the criteria for PTSD.  The examiner referenced the prior January 2010 VA examination, and noted that the Veteran has had multiple mental disorders because of his polysubstance abuse dependence, explaining that the association of substance indulgence and depression is rather high according to medical literature.  The examiner found that the Veteran did not have any post-service stressors/psychosocial consequences related to PTSD.  The Veteran's job disruptions were found not to be PTSD-related.  It was noted that the Veteran worked for 31 years for the U.S. Postal Service and retired in 2005.  The examiner found that the Veteran did not have any thought process or communication impairment, that his behavior was adequate and that his hygiene was well kept.  He further stated that, "other than the Veteran's allegations of manifesting PTSD or feeling helpless and fearful because when he was in Thailand, this examiner could not objectively document the presence of PTSD."

The January 2011 VA examiner found that the Veteran had a mood disorder, NOS.  However, the examiner found that it was not as least as likely as not linked to service, noting that the Veteran's history of mood disorder had been worsened by the use of substances throughout his life.

In April 2012, the Veteran submitted a letter in which his private physician stated that he had been diagnosed with PTSD and that his symptoms are triggered by memories of his past military experience.  No rationale was provided.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds that the January 2011 VA examiner's medical opinion-that the Veteran did not meet the full criteria for a PTSD diagnosis-is the most probative medical opinion on this point.  The examiner conducted an in-depth interview with the Veteran and reviewed his treatment history and claims file, conducted thorough psychometric testing, described his symptoms, and provided a reasoned analysis pursuant to the specific diagnostic criteria set forth in DSM-IV.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  Further, the examiner was a VA PTSD examiner, and the United States Court of Appeals for the Federal Circuit has held that the Board may assume VA medical examiners are competent.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their official duties).  The Board thus finds the January 2011 VA examiner's opinion on the matter of diagnosis highly probative.  

Moreover, though VA treatment records show that the Veteran reported some PTSD symptoms, such is not tantamount to a diagnosis of PTSD.

Further, the letters from the Veteran's private medical providers fail to show that they had access to the Veteran's full treatment history as did the VA examiner.  The VA examiner's review of the Veteran's claims file and treatment record add probative weight to his opinion.  Though the April 2012 private medical evidence was received after the January 2011 VA examination, such is essentially cumulative of the evidence already of record prior to the January 2011 VA examination, namely, the December 2007 and January 2008 private physicians' letters indicating a diagnosis of PTSD, and therefore, does not change the state of the record as it stood at the time of the January 2011 VA examination.

Although the Court held in Nieves-Rodriguez, supra, that review of the claims file is not the determinative factor in assigning probative value, it observed the importance of a physician's knowledge of relevant case facts. The January 2011 VA examiner demonstrated such knowledge by reviewing the Veteran's clinical history.  Furthermore, the January 2011VA examiner specifically observed the Veteran's prior mental health diagnoses and the lay statements of record.  The examiner's conclusions were based on a thorough review of the Veteran's clinical history and treatment during the appellate period which makes them highly probative.

Further, the January 2011 VA examination reports reflect analyses supporting the diagnostic opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion 'must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.')   In particular, the January 2011 VA examiner expressly stated that the Veteran's symptoms did not meet diagnostic criteria for PTSD and provided paragraphs of reasoning as to how and why his symptoms supported diagnoses of non-PTSD psychiatric disorders.  Also of note, the January 2011 VA examination reports reflect application of multiple tests and analysis of multiple diagnostic criteria whereas the positive private treatment letters do not reference any support for their conclusions.  Furthermore, VA medical records developed after the initial private diagnosis of PTSD, and in the course of the Veteran's psychiatric treatment, cite other psychiatric diagnoses, but not PTSD.  Moreover, the January 2011 VA examination conducted specifically to provide a biopsychosocial assessment specifically found that the Veteran did not meet the criteria for PTSD under DSM-IV.  In short, the most persuasive opinion evidence weighs against the existence of a current diagnosis of PTSD, and ultimately, the claim.  Owens, 7 Vet. App. at 433.

In addition to the above, the Board has considered the assertions of the Veteran, as well as those advanced by his representative, on his behalf.  However, these lay statements do not constitute probative medical evidence.  38 C.F.R. § 3.159(a) (1).  Although claimants are competent to describe their symptoms, a layperson is generally not capable of opining on matters requiring medical knowledge.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  PTSD is a complex psychiatric disability that cannot be diagnosed without special knowledge, training, and experience.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  As neither the Veteran nor his representative is shown to have the knowledge, training and expertise to diagnose PTSD, the lay assertions on the question of medical diagnosis of PTSD have no probative value.  

As the preponderance of the competent, probative evidence establishes that the first, essential criterion for service connection for PTSD-medical diagnosis of the disorder in accordance with the DSM-IV-is not met, service connection for PTSD cannot be established, and the Board need not address the remaining criteria for service connection for PTSD.  See 38 C.F.R. § 3.304(f).

For all the foregoing reasons, the Board finds that the claim for service connection for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

Unfortunately, the Board finds that further RO action on the claim for service connection for an acquired psychiatric disorder other than PTSD is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In April 2012, the Veteran submitted a letter from his private physician which mentioned a diagnosis of major depression and stated that such symptoms were triggered by memories of his past military experience, although no rationale was provided.  Such raises, but does not resolve, matters of whether the Veteran has (a) psychiatric diagnosis/es other than PTSD not explicitly addressed by the January 2011 VA examiner, and, if so, whether any such diagnosis/es is/are medically related to service.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id. at 83. 

Under these circumstances, the Board finds that VA examination and a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly stated rationale-would be helpful in resolving the claim for service connection for psychiatric disability other than PTSD.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McClendon, supra.  Accordingly, the RO should arrange for the Veteran to undergo VA examination by a psychiatrist or psychologist, at a VA medical facility.  

The Veteran is hereby advised further examination is essential to adjudication of the claim remaining on appeal, and that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for service connection.  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  The Board reminds the Veteran that corresponding to VA's duty to assist him is a duty on his part to cooperate with VA in developing a claim.  38 C.F.R. § 3.655 (2012); see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").

Prior to arranging for the Veteran to undergo examination, the RO should obtain and associate with the claims file all outstanding VA treatment records.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-467 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Further, to ensure that all due process requirements are met and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding pertinent, private records. 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012). 

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim (as a request to reopen a previously-denied claim).

Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain any outstanding VA mental health treatment records.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding pertinent, private records. 


Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's lay statements and the private treatment records attributing his psychiatric problems to service.

All appropriate tests and studies should be accomplished, to include psychological testing, if warranted (with all results made available to the examining psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current psychiatric disability(ies) other than PTSD.

With respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in, or is otherwise etiologically related to service.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority. 

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
JACQUELINE E. MONROE  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


